DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 04/16/2021, the amendments have been considered. Claims 1, 4-8, 11-15, and 17-20 are amended. Claims 1-20 are pending for examination, the rejection cited as stated below.
	



Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. Applicant asserts that the Bolton reference does not appear to disclose that the different versions of the software product comprise a cloud-based application and that there is no teaching of the cloud-based application comprising one or more enhancements to functionality of the legacy application.
The Examiner respectfully disagrees, as Bolton discloses in Paragraph 0024 multiple product releases of a software product that have different features and/or functionalities. Paragraph 0025 discloses a software product that is assigned to be used based on the desired features. The Examiner interprets the claimed cloud-based application and legacy application (e.g., on-premise) (previously named first and second application) as a design choice based on the fact that the Specification does 

Also, Applicant asserts that an embodiment in accordance with a method as recited in claim 1 may dynamically execute all the features of a software application being transitioned from a legacy architecture to a cloud-based architecture, without losing functionality related to the different features in an efficient manner. However, the Examiner does not find any of this to be supported on the claim language in Claim 1.

Examiner’s Note:
The Examiner encourages Applicant to provide more clarification to show how the “automatically” is performed (e.g., Paragraph’s 0022-0034, Figs. 5 and 6) in order to further distinguish the claim language from the prior art of record.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and similarly Claim 8 and Claim 15), the claim recites “wherein the cloud-based application comprises one or more enhancements to functionality of the legacy application.” (lines 20-21), which renders the claim indefinite. It is unclear as to how would the legacy application would be able to support the first set of features and not the cloud-based application. Paragraph 0009 discloses that a cloud application adds enhancements to the functionality of the software, yet the claim language indicates that the first set of features is not supported by the cloud-based application.


Claims 2-7, Claims 9-14, and Claims 16-20, which claim dependency from claims 1, 8, and 15, respectively, they are rejected for the same reasons as set forth in the rejection of claims 1, 9 , and 15 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olaf Schmidt et al (US 20140222756 A1), hereinafter “Schmidt” in view of Stephen P. Bolton et al (US 20130047139 A1), hereinafter “Bolton”.

Regarding Claim 1, Schmidt discloses a method comprising:
receiving a request to process a data structure (Schmidt, Paragraphs 0023-0024, enterprise seeks to switch to a data structure of an on-demand application. Paragraph 0032, on-premise application accesses the on-premise database in response to execution of the business process),
the data structure including a first indication of a first set of features associated with the data structure that are capable of being invoked during the processing of the data structure (Schmidt, Paragraph 0024, business objects include attributes that are used to access data stored on the database. On-premise business objects (e.g., implemented by a business process of the on-premise application) can access data stored by the on-premise database using a first mapping. Paragraph 0032, business objects include fields with attributes that correspond to the on-premise database. Paragraph 0033, enterprise can use the on-demand application),
wherein the data structure has one or more fields with one or more associated attributes (Schmidt, Paragraph 0024, business objects contain attributes. Paragraph 0031, examples of attributes. Paragraph 0032, on-premise database stores attribute data associated with the business process, and particularly, the business objects. The business objects include one or more fields. The one or more fields are populated with corresponding attribute data from the on-premise database. The Examiner interprets business objects to be equivalent to a data structure based on Paragraph 0011 of the Specification of the instant application),
wherein the first set of features comprises one or more tables, fields, or headers (Schmidt, Paragraph 0031, each BO can be provided based on an object model that describes static features or components associated with the BO and/or dependencies between the business object (BO) and other BOs. Paragraphs 0045 and 0049, data tables, fields);
Schmidt, Paragraph 0031, each business object (BO) is provided based on an object model that describes static features or components associated with the BO and/or dependencies between the BO and other BOs. Attributes are initialized at the time of instantiation of the BO and can assume different values during the business process that acts on the BO. Paragraph 0032, business objects include one or more fields. The one or more fields are populated (e.g., at runtime) with corresponding attribute data from the on-premise database).

However, Schmidt fails to explicitly disclose automatically determining, by a server, whether each feature of the first set of features associated with the data structure is capable of being executed by a cloud-based application based on a second indication of a second set of features supported by the cloud-based application; automatically processing the data structure, by the cloud-based application, directly in response to the determination by the server that each feature of the first set of features associated with the data structure is capable of being executed by the cloud-based application; and automatically processing the data structure, by a legacy application which supports the first set of features, directly in response to a determination by the server that each feature of the first set of features associated with the data structure is not supported by the cloud-based application, wherein the cloud-based application comprises one or more enhancements to functionality of the legacy application.

Bolton, from the same or similar field of endeavor, discloses automatically determining, by a server, whether each feature of the first set of features associated with the data structure is capable of being executed by a cloud-based application based on a second indication of a second set of features Bolton, Paragraphs 0025-0027, automatically determining which version of the software product supports the selected features);
automatically processing the data structure, by the cloud-based application, directly in response to the determination by the server that each feature of the first set of features associated with the data structure is capable of being executed by the cloud-based application (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function);
and automatically processing the data structure, by a legacy application which supports the first set of features, directly in response to a determination by the server that each feature of the first set of features associated with the data structure is not supported by the cloud-based application (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function),
wherein the cloud-based application comprises one or more enhancements to functionality of the legacy application (Bolton, Paragraph 0025, one version of the software product supports requested features (i.e., one version of the software product contains more functionality)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt in view of Bolton in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt with the method of determining an application to use based on an identification of a set of features from the teachings of Bolton.
One of ordinary skill in the art would have been motivated because the user would be able to use features that are not supported in the current host environment (Bolton – Paragraphs 0025-0026).


Regarding Claim 2, the combination of Schmidt and Bolton disclose the method of claim 1 above, where Schmidt further discloses wherein the data structure includes attributes and metadata defining the first set of features associated with the data structure (Schmidt, Paragraphs 0024 and 0031-0032, business objects include attributes).

Regarding Claim 3, the combination of Schmidt and Bolton disclose the method of claim 2 above, where Schmidt further discloses wherein the metadata includes the indication of the first set of features associated with the data structure (Schmidt, Paragraphs 0024 and 0031-0032, business objects include attributes. For example, the sales order BO in the sales order business process can include attributes such as Order ID, number of order items, and delivery date).
Regarding Claim 8, Schmidt discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon, the medium comprising:
instructions to receiving a request to process a data structure (Schmidt, Paragraphs 0023-0024, enterprise seeks to switch to a data structure of an on-demand application. Paragraph 0032, on-premise application accesses the on-premise database in response to execution of the business process), the data structure including an indication of a first set of features associated with the data structure that are capable of being invoked during the processing of the data structure (Schmidt, Paragraph 0024, business objects include attributes that are used to access data stored on the database. On-premise business objects (e.g., implemented by a business process of the on-premise application) can access data stored by the on-premise database using a first mapping. Paragraph 0032, business objects include fields with attributes that correspond to the on-premise database. Paragraph 0033, enterprise can use the on-demand application),
wherein the data structure has one or more fields with one or more associated attributes (Schmidt, Paragraph 0024, business objects contain attributes. Paragraph 0031, examples of attributes. Paragraph 0032, on-premise database stores attribute data associated with the business process, and particularly, the business objects. The business objects include one or more fields. The one or more fields are populated with corresponding attribute data from the on-premise database. The Examiner interprets business objects to be equivalent to a data structure based on Paragraph 0011 of the Specification of the instant application);
wherein the first set of features comprises one or more tables, fields, or headers (Schmidt, Paragraph 0031, each BO can be provided based on an object model that describes static features or components associated with the BO and/or dependencies between the business object (BO) and other BOs. Paragraphs 0045 and 0049, data tables, fields);
instructions to determine the first set of features associated with the data structure based on the first indication (Schmidt, Paragraph 0031, each business object (BO) is provided based on an object model that describes static features or components associated with the BO and/or dependencies between the BO and other BOs. Attributes are initialized at the time of instantiation of the BO and can assume different values during the business process that acts on the BO. Paragraph 0032, business objects include one or more fields. The one or more fields are populated (e.g., at runtime) with corresponding attribute data from the on-premise database).

However, Schmidt fails to explicitly disclose3Application No.: 14/980,251 Amendment and Response to September 10, 2019 Final Office Actioninstructions to automatically determine by a server whether each feature of the first set of features associated with the data structure is capable of 

Bolton, from the same or similar field of endeavor, discloses instructions to automatically determine by a server whether each feature of the first set of features associated with the data structure is capable of being executed by a cloud-based application based on a second indication of a second set of features supported by the cloud-based application (Bolton, Paragraphs 0025-0027, automatically determining which version of the software product supports the selected features);
instructions to process the data structure, by the first application, in response to the determination by the server that each feature of the first set of features associated with the data structure is capable of being executed by the cloud-based application (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function);
and instructions to process the data structure, by a legacy application which supports the first set of features, in response to a determination by the server that each feature of the first set of features associated with the data structure is not supported by the cloud-based application (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function),
wherein the cloud-based application comprises one or more enhancements to functionality of the legacy application (Bolton, Paragraph 0025, one version of the software product supports requested features (i.e., one version of the software product contains more functionality)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt in view of Bolton in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt with the method of determining an application to use based on an identification of a set of features from the teachings of Bolton.
One of ordinary skill in the art would have been motivated because the user would be able to use features that are not supported in the current host environment (Bolton – Paragraphs 0025-0026).
Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, the combination of Schmidt and Bolton disclose the medium of claim 8 above, where Bolton further discloses wherein the determining of whether the a first set of features associated with the data structure is capable of being 4Application No.: 14/980,251 Amendment and Response to September 10, 2019 Final Office Actionexecuted by the legacy application is automatically performed in reply to the request to process the data structure (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function based on automatic determination of the version of the software product needed to perform the request).


Regarding Claim 15, Schmidt discloses a computing system comprising:
a cloud-based application (Schmidt, Fig 1, Paragraph 0028, on-premise application);
a legacy application (Schmidt, Fig 1, Paragraph 0026, on-demand application);
a memory storing processor-executable instructions (Fig 5, Paragraph 0060, instructions stored in memory);
and a processor to execute the processor-executable instructions in order to cause the computing system to (Fig 5, Paragraph 0060, processor capable of processing instructions stored in the memory):
process a received request to process a data structure (Schmidt, Paragraphs 0023-0024, enterprise seeks to switch to a data structure of an on-demand application. Paragraph 0032, on-premise application accesses the on-premise database in response to execution of the business process), the data structure including a first indication of a first set of features associated with the data structure that are capable of being  invoked during the processing of the data structure (Schmidt, Paragraph 0024, business objects include attributes that are used to access data stored on the database. On-premise business objects (e.g., implemented by a business process of the on-premise application) can access data stored by the on-premise database using a first mapping. Paragraph 0032, business objects include fields with attributes that correspond to the on-premise database. Paragraph 0033, enterprise can use the on-demand application),
Schmidt, Paragraph 0024, business objects contain attributes. Paragraph 0031, examples of attributes. Paragraph 0032, on-premise database stores attribute data associated with the business process, and particularly, the business objects. The business objects include one or more fields. The one or more fields are populated with corresponding attribute data from the on-premise database. The Examiner interprets business objects to be equivalent to a data structure based on Paragraph 0011 of the Specification of the instant application);
wherein the first set of features comprises one or more tables, fields, or headers (Schmidt, Paragraph 0031, each BO can be provided based on an object model that describes static features or components associated with the BO and/or dependencies between the business object (BO) and other BOs. Paragraphs 0045 and 0049, data tables, fields);
determine the first set of features associated with the data structure based on the first indication (Schmidt, Paragraph 0031, each business object (BO) is provided based on an object model that describes static features or components associated with the BO and/or dependencies between the BO and other BOs. Attributes are initialized at the time of instantiation of the BO and can assume different values during the business process that acts on the BO. Paragraph 0032, business objects include one or more fields. The one or more fields are populated (e.g., at runtime) with corresponding attribute data from the on-premise database).

However, Schmidt fails to explicitly disclose automatically determine by a server whether each feature of the first set of features associated with the data structure is capable of being executed by a cloud-based application based on an a second indication of a second set of features supported by the first application; process the data structure, by the cloud-based application, in response to the 

Bolton, from the same or similar field of endeavor, discloses automatically determine by a server whether each feature of the first set of features associated with the data structure is capable of being executed by a first application based on an a second indication of a second set of features supported by the first application (Bolton, Paragraphs 0025-0027, automatically determining which version of the software product supports the selected features);
process the data structure, by the first application, in response to the determination by the server that each feature of the first set of features  associated with the data structure is capable of being executed by the first application (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function);
and5Application No.: 14/980,25 1Amendment and Response to September 10, 2019 Final Office Action process the data structure, by a second application which supports the first set of features, in response to a determination by the server that each feature of the first set of features associated with the data structure is not supported by the first application (Bolton, Paragraphs 0025-0027, software product capable of executing the features is selected in order to execute the required function),
wherein the cloud-based application comprises one or more enhancements to functionality of the legacy application (Bolton, Paragraph 0025, one version of the software product supports requested features (i.e., one version of the software product contains more functionality)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt in view of Bolton in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt with the method of determining an application to use based on an identification of a set of features from the teachings of Bolton.
One of ordinary skill in the art would have been motivated because the user would be able to use features that are not supported in the current host environment (Bolton – Paragraphs 0025-0026).



Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 2 & 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 13 above. Therefore it is rejected under the same rationale.


Claims 4-7, 11, 12, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Bolton, and in further view of Kulvir Singh Bhogal et al (US 20040025143 A1), hereinafter “Bhogal”.

Regarding Claim 4, the combination of Schmidt and Bolton disclose the method of claim 1 above.
However, the combination of Schmidt and Bolton fail to explicitly disclose wherein the second set of features supported by the legacy application is a subset of the first set of features supported by the cloud-based application.

Bhogal, from the same or similar field of endeavor, discloses wherein the second set of features supported by the legacy application is a subset of the first set of features supported by the cloud-based application (Bhogal, Paragraph 0044, secondary features supported by the first application. Paragraph 0047, alternate functions portion displays alternate functions that are indicated in the library tables for selected unsupported function, wherein the alternate functions are common to and supported by all selected application and application versions).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Bolton in view of Bhogal in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt and the method of determining an application to use based on an identification of a set of features from the teachings of Bolton with the method of evaluating alternative functions that are supported by all desired browser versions from the teachings of Bhogal.
One of ordinary skill in the art would have been motivated because the user would be provided with alternative functions that are supported by the desired browser version (Bhogal – Paragraph 0061).

Regarding Claim 5, the combination of Schmidt and Bolton disclose the method of claim 1 above.
However, the combination of Schmidt and Bolton fail to explicitly disclose wherein the cloud-based application comprises a first software architecture, the legacy application comprises a second software architecture, and the first and second software architectures comprise different sets of features.

Bhogal, from the same or similar field of endeavor, discloses wherein the first application comprises a first software architecture, the second application comprises a second software architecture, and the first and second software architectures comprise different sets of features (Bhogal, Fig 6, Paragraphs 0021-0022, 0045-0046, different application versions of web browsers).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Bolton in view of Bhogal in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt and the method of determining an application to use based on an identification of a set of features from the teachings of Bolton with the method of evaluating alternative functions that are supported by all desired browser versions from the teachings of Bhogal.
One of ordinary skill in the art would have been motivated because the user would be provided with alternative functions that are supported by the desired browser version (Bhogal – Paragraph 0061).

Regarding Claim 6, the combination of Schmidt and Bolton disclose the method of claim 1 above.
However, the combination of Schmidt and Bolton fail to explicitly disclose wherein the determining of whether the at least one feature associated with the data structure is capable of being executed by the legacy application is automatically performed in reply to the request to process the data structure.

Bhogal, from the same or similar field of endeavor, discloses wherein the determining of whether the at least one feature associated with the data structure is capable of being executed by the legacy application is automatically performed in reply to the request to process the data structure (Bhogal, Fig 6, Paragraph 0045, different browser selection. Fig 7, Paragraph 0047, unsupported functions in the script are highlighted. Paragraph 0049, help information is provided when a script includes functions that are only supported by different versions of a browser. Paragraph 0055, receiving user selection of a script file (step 802) and receives the selection of desired browsers and versions. Paragraph 0058, if the function is not supported, the process notes the unsupported function and adds alternate and common function information to the evaluation report. Paragraph 0059, process presents an indication of which browser versions do support the function. Another version is suggested that actually supports the function so that said another version can be used).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Bolton in view of Bhogal in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt and the 
One of ordinary skill in the art would have been motivated because the user would be provided with alternative functions that are supported by the desired browser version (Bhogal – Paragraph 0061).

Regarding Claim 7, the combination of Schmidt and Bolton disclose the method of claim 1 above.
However, the combination of Schmidt and Bolton fail to explicitly disclose further comprising: defining the first set of features supported by the cloud-based application; defining the second set of features supported by the legacy application; and storing a record of the first set of features supported by the cloud-based application and the second set of features supported by the legacy application, the record to be used in the determining of whether the at least one feature associated with the data structure is capable of being executed by the legacy application.

Bhogal, from the same or similar field of endeavor, discloses defining the first set of features supported by the cloud-based application (Bhogal, Fig 5, Paragraph 0022, library of functions supported by known application and application versions. Paragraph 0044, functions of first application);
defining the second set of features supported by the legacy application (Bhogal, Fig 5, Paragraph 0022, library of functions supported by known application and application versions. Paragraph 0044, functions of first application. Paragraph 0045, different browsers (applications). The Examiner interprets that each browser or application will contain a table that provides information for all the different functions and versions of said browser or application);
and storing a record of the first set of features supported by the cloud-based application and the second set of features supported by the legacy application, the record to be used in the determining of whether the at least one feature associated with the data structure is capable of being executed by the legacy application (Bhogal, Paragraph 0022, of functions supported by known applications and application versions, wherein the information compiled in a data structure, such as a table, for each version of each application. Each data structure may include information for every known function, whether the version of the application supports the function, alternate functions, and other information. Paragraph 0044, library table that contains information for different functions of the applications).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Bolton in view of Bhogal in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt and the method of determining an application to use based on an identification of a set of features from the teachings of Bolton with the method of evaluating alternative functions that are supported by all desired browser versions from the teachings of Bhogal.
One of ordinary skill in the art would have been motivated because the user would be provided with alternative functions that are supported by the desired browser version (Bhogal – Paragraph 0061).


Regarding Claim 11, the combination of Schmidt and Bolton disclose the method of claim 8 above.
However, the combination of Schmidt and Bolton fail to explicitly disclose wherein the set of features supported by the legacy application is a subset of the features supported by the cloud-based application.

Bhogal, from the same or similar field of endeavor, discloses disclose wherein the set of features supported by the legacy application is a subset of the features supported by the cloud-based application (Bhogal, Paragraph 0044, secondary features supported by the first application. Paragraph 0047, alternate functions portion displays alternate functions that are indicated in the library tables for selected unsupported function, wherein the alternate functions are common to and supported by all selected application and application versions).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt and Bolton in view of Bhogal in order to further modify the method of automatically migrating data objects used by an on-premise to on-demand data objects used by an on-demand application to from the teachings of Schmidt and the method of determining an application to use based on an identification of a set of features from the teachings of Bolton with the method of evaluating alternative functions that are supported by all desired browser versions from the teachings of Bhogal.
One of ordinary skill in the art would have been motivated because the user would be provided with alternative functions that are supported by the desired browser version (Bhogal – Paragraph 0061).

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 5 and 12 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claims 7 & 14 above. Therefore it is rejected under the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446